Ingraham, J.
The plaintiff is a foreign corporation organized under the laws of the state of Connecticut. The defendant resides in Ulster county, in this state. After the service of the summons and complaint, the defendant served upon the plaintiff a demand that the place of trial of this actiqn be changed from the county of New York to the county of Ulster, the proper place of trial, and subsequently a motion was made to change the place of trial to Ulster county as the proper county. By section 984 of the Code, an action must be tried in the county in which one of the parties resided at the *126commencement thereof. As the only county in which either of the parties to this suit resided was Ulster county, this action must be tried in that county. The notice demanding that the place of trial be changed was served with the answer, as required by section 986 of the Code, and we think defendant was entitled to have the place of trial changed to Ulster county as a matter of right, and his motion for that purpose should have been granted. Order reversed, with $10 costs and disbursements, and motion granted, with $16 costs. All concur.